Affirm and Opinion Filed November 3, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00369-CV

             IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      Father appeals the termination of the parent–child relationship between him

and his two children, L.D.R. and D.J. Termination was sought by both the petitioner,

the Texas Department of Family and Protective Services, and by an intervenor, the

children’s grandmother.    In one issue, Father contends the trial court lacked

jurisdiction over the case when it was called to trial because the statutory deadline

for the Department to bring the case to trial had expired. See TEX. FAM. CODE ANN.

§ 263.401.    We conclude that regardless of whether the trial court retained

jurisdiction over the Department’s suit, the trial court had jurisdiction over the

intervenor’s suit for termination. We affirm the trial court’s judgment.
                                           BACKGROUND

        Father shot and killed the children’s mother. The older child was in the room

when the shooting occurred but was not physically injured, and the younger child

was in utero but was saved. On October 1, 2018, the Department filed its petition

seeking appointment as temporary managing conservator of the children and

termination of the parent–child relationship between Father and the children. The

same day, the trial court appointed the Texas Department of Family and Protective

Services to be the temporary managing conservator of the children.

        By November 7, 2018, S.J., the children’s grandmother, had filed a petition in

intervention1 seeking termination of the parent–child relationship and her

appointment as the children’s sole managing conservator.2 She alleged the parent–

child relationship should be terminated because Father engaged in conduct or

knowingly placed the child with persons who engaged in conduct that endangered

the physical or emotional well-being of the children and because termination would

be in the children’s best interest. See FAM. § 161.001(b)(1)(E). The Department

investigated S.J. as a placement for the children, but she tested positive for drugs.

However, she successfully completed the services required by the Department,




    1
      S.J. filed her amended petition in intervention on November 7, 2018. She appears to state in her brief
regarding jurisdiction filed in the trial court that she filed her original petition in intervention on November
6, 2018.
    2
      S.J. alleged standing under sections 102.003(a)(9) and (11) and 102.004(a) of the Family Code. No
party challenged S.J.’s standing to bring suit.
                                                     –2–
including random drug testing. On August 8, 2019, the trial court signed an Order

of Monitored Return placing the children in S.J.’s custody.

      The court began the trial on February 3, 2020. Father’s attorney requested a

continuance because Father had been declared incompetent to stand trial in his

criminal case. After hearing the evidence of one witness, the court continued the

case to a date agreeable to all the parties. The trial resumed on December 7, 2020.

After hearing the evidence, the trial court found that Father “has engaged in conduct

or knowingly placed the children with persons who engaged in conduct that

endangers the physical or emotional well-being of the children” and that

“termination of the parent–child relationship . . . is in the best interest of the

children.” See TEX. FAM. CODE ANN. § 161.001(b)(1)(E), (b)(2). The court ordered

the parent–child relationship between Father and the children terminated, the court

removed the Department as the children’s temporary managing conservator, and the

court appointed S.J. as the children’s permanent managing conservator.

                                 JURISDICTION

      In his sole issue on appeal, Father contends the trial court’s judgment

terminating the parent–child relationship is void because the trial court did not

properly extend its jurisdiction pursuant to section 263.401(b) of the Family Code

and lost jurisdiction over the case before the trial commenced.         See FAM. §

263.401(b).



                                        –3–
      A judgment is void when it is apparent that the court rendering judgment

lacked jurisdiction over the parties or subject matter, had no jurisdiction to enter the

particular judgment, or had no capacity to act. In re D.S., 602 S.W.3d 504, 512 (Tex.

2020). Appellate courts have jurisdiction to determine whether an order or judgment

underlying the appeal is void and to make appropriate orders based on that

determination. See Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623

(Tex. 2012) (per curiam).

      In cases where the Department requests conservatorship of a child or

termination of the parent–child relationship, the Family Code requires the court to

begin the trial no later than the first Monday after the first anniversary of the date

the court rendered a temporary order appointing the Department as temporary

managing conservator. See FAM. § 263.401(a). The trial court may extend the

deadline if it finds that “extraordinary circumstances necessitate the child remaining

in the temporary managing conservatorship of the department and that continuing

the appointment of the department as temporary managing conservator is in the best

interest of the child.” Id. § 263.401(b). If the court makes those findings, the court

may retain the suit on its docket “for a period not to exceed 180 days after the time

described by Subsection (a).” Id. If the trial court does not begin the trial within the

required time, the court’s jurisdiction over the suit is terminated and the suit is

automatically dismissed without a court order. Id. § 263.401(a), (c); see also In re



                                          –4–
G.X.H., 627 S.W.3d 288, 292 (Tex. 2021). The parties may not extend the deadlines

“by agreement or otherwise.” FAM. § 263.402.

       However, notwithstanding the provisions of section 263.401, the trial court

may retain jurisdiction over a case if it: (1) finds that retention is in the best interest

of the child; (2) orders a Department-monitored return of the child to a parent; and

(3) continues the Department as temporary managing conservator of the child. See

FAM. § 263.403(a); see also In re A.H.J., No. 05-15-00501-CV, 2015 WL 5866256,

at *2 (Tex. App.—Dallas Oct. 8, 2015, pet. denied) (mem. op.). If the trial court

renders an order pursuant to section 263.403, it shall “schedule a new date, not later

than the 180th day after the date the temporary order is rendered, for dismissal of the

suit unless a trial on the merits has commenced.” FAM. § 263.403(b).

       In this case, the trial court signed an order appointing the Department

temporary managing conservator on October 1, 2018. The first Monday following

the first anniversary of that date was October 7, 2019. Therefore, unless the trial

court entered an order extending its jurisdiction under section 263.401(b) or section

263.403, the court’s jurisdiction under the Department’s petition expired on October

7, 2019.

       The court’s August 8, 2019 Order of Monitored Return did not extend the

court’s jurisdiction under section 263.403. Section 263.403 applies to a monitored

return of “the child to the child’s parent.” FAM. § 263.403(a)(2)(A). The statute

does not provide a jurisdictional extension for a monitored return of a child to a

                                           –5–
grandparent. S.J. argues the Order of Monitored Return also constituted findings

under section 263.401(b) to extend the court’s jurisdiction by 180 days. However,

the order contains no finding of extraordinary circumstances, and there is no

indication the court or the parties intended the order to constitute findings under

section 263.401(b). Cf. In re G.X.H., 627 S.W.3d 288, 297–98 (Tex. 2021) (trial

court’s docket-sheet entry stating “extension granted to reach the agreed trial date”

could only be interpreted to mean court granted extension of the automatic dismissal

date). The Department concedes the trial court’s jurisdiction over its petition had

expired before the trial commenced on February 3, 2020. We agree with the

Department and conclude the trial court’s jurisdiction over the Department’s petition

expired October 7, 2019.

      Both the Department and S.J. argue that even if the trial court’s jurisdiction

over the Department’s petition had expired, the trial court retained jurisdiction over

S.J.’s petition in intervention seeking termination of the parent–child relationship.

We agree. The jurisdictional restrictions of section 263.401(a) apply only to “the

court’s jurisdiction over the suit affecting the parent-child relationship filed by the

department that requests termination of the parent-child relationship or requests that

the department be named conservator of the child.” FAM. § 263.401(a). There are

no similar restrictions on the court’s jurisdiction over a termination suit brought by

a private party. S.J. filed her petition in intervention in November 2018 when the



                                         –6–
trial court clearly had jurisdiction. Nothing indicates the trial court ever lost

jurisdiction to rule on S.J.’s petition in intervention seeking termination.

      We conclude the trial court had jurisdiction to render judgment terminating

the parent–child relationship between Father and the children. Father does not

challenge the sufficiency of the evidence to support the termination. We overrule

Father’s issue on appeal.

                                   CONCLUSION

      We affirm the trial court’s judgment.




                                            /Lana Myers//
210369f.p05                                 LANA MYERS
                                            JUSTICE




                                         –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF L.D.R. AND                  On Appeal from the 254th Judicial
D.J., CHILDREN                                 District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-18-04007-
No. 05-21-00369-CV                             R.
                                               Opinion delivered by Justice Myers.
                                               Justices Partida-Kipness and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 3rd day of November, 2021.




                                         –8–